Citation Nr: 0105266	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as due to the exposure 
to Agent Orange.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the RO.  



REMAND

In January 2001, the veteran canceled a previously requested 
hearing before a Member of the Board scheduled in Washington 
D.C. and asked to have his hearing at the RO.  

To date, the veteran is not shown to have been afforded an 
opportunity to appear for such a hearing.  This request must 
be clarified prior to appellate handling of this case.  

Accordingly, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to afford the veteran an 
opportunity to appear for a personal 
hearing before a Member of the Board at 
the local office.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration following 
completion any indicated development.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


